DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper clear support or antecedent basis for the following claimed subject matter, including because the specification fails to provide the needed guidance on the meaning of the claim language (e.g., by using clearly equivalent language) so that the meaning of the language is readily discernable to a person of ordinary skill in the art: 
Re claim 1: a free space absorber comprising: a metallized reflective heat sink disposed on the second surface; and a plurality of fins extending perpendicularly from the metallized reflective heat sink; a distance between each of the plurality of fins is based on RF absorption requirements of the free space absorber.
Re claim 15: a distance between each wafer member is based on RF absorption requirements of the free space RF absorber.
Re claim 21: each of the plurality of fins is positioned substantially edge-to-edge at corresponding bottom edges.
In the reply filed on May 19, 2021, applicant states that support for the claims 1, 15, and 21 limitations is provided in the specification, paragraphs 27 and 28. However, applicant does not sufficiently explain how the disclosure, including in paragraphs 27 
Also, the disclosure in paragraphs 27 and 28 is not directed to the elected species of fins, but is instead directed to embodiments including the nonelected species of pyramidal structures formed by joined structure-forming edges extending from the bottom edge of each wafer member.
Also, in the specification, paragraph 14, the free space absorber “absorber” is disclosed as comprising the “wafer,” “film,” and “heat sink,” but not, as claimed in claim 1, comprising the claim 1 “heat sink” and “fins” separately from the claim 1 “wafer” and “film.”
Therefore, including in view of the subsequent related 35 U.S.C. 112 second paragraph rejection of claim(s) 1, 15, and 21, the specification disclosure and the claim(s) 1, 15, and 21 language are inconsistent, conflicting, or confusing. See MPEP §§ 608.01(o), 2111, 2163.03, 2173.03, 2173.05(b), 2175.05(e), and 2181.
It is emphasized that, at least for the objection to the specification as failing to provide proper clear support or antecedent basis for the claimed subject matter, as set forth in 37 CFR 1.58, 1.71, 1.75(d)(1), and 1.77, the drawings are not “the specification” or “the descriptive portion of the specification.” 
Any mere replication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the description will not satisfy the requirements of 37 CFR 1.75(d)(1) and will not overcome this/these objection(s).

Drawings
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.

37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).

MPEP § 608.02(I). DRAWING REQUIREMENTS
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this situation, the lack of a drawing renders the application incomplete and, as such, the application cannot be given a filing date until the drawing is received. The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].

MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing [emphasis added] and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added].

Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))

The Examiner stated that the invention “ admits of illustration,” which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court

As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *”. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into the present disclosure. In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))

Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))

Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))

See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing at least because it is claimed.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.
The subject matter that admits of illustration, and the features which must be shown or the feature(s) canceled from the claim(s), are the following:
Re claim 1: a distance between each of the plurality of fins is based on RF absorption requirements of the free space absorber.
Re claim 15: a distance between each wafer member is based on RF absorption requirements of the free space RF absorber.
Re claim 21: each of the plurality of fins is positioned substantially edge-to-edge at corresponding bottom edges.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and 37 CFR 1.81(c) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-7, 10, 12-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court

	For the same reasons set forth in the previous related objection(s) directed to claim(s) 1, 15, and 21, the following claim language and the specification are inconsistent, conflicting, or confusing, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention:
Re claim 1: a free space absorber comprising: a metallized reflective heat sink disposed on the second surface; and a plurality of fins extending perpendicularly from the metallized reflective heat sink; a distance between each of the plurality of fins is based on RF absorption requirements of the free space absorber.
Re claim 15: a distance between each wafer member is based on RF absorption requirements of the free space RF absorber.
Re claim 21: each of the plurality of fins is positioned substantially edge-to-edge at corresponding bottom edges.
The scope of the following claim language is unclear: 
Re claim 1: a distance between each of the plurality of fins is based on RF absorption requirements of the free space absorber.
Re claim 15: a distance between each wafer member is based on RF absorption requirements of the free space RF absorber.
In particular, the scope of the claim(s) 1 and 15 language, including “based on” encompasses a process wherein the distance is/are made or formed from a starting point. “base,” Merriam-Webster.com Dictionary, https://www.merriam-
Also, the claim language “based” is a relative term which renders the claim indefinite because the relative term is not explicitly defined in the specification, nor does the specification otherwise provide the needed guidance on the meaning of the language so that the meaning of the language in the context of the claims is readily discernable to a person of ordinary skill in the art. See “based,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/based. Accessed 7/13/2021. Also, see MPEP §§ 608.01(o), 2163.03, 2173.03, 2173.05(b), and 2181.
Also, the “RF absorption requirements of the free space RF absorber” are not recited in the claims and they are otherwise indeterminable.
The scope of the following claim language is unclear: 
Re claim 21: each of the plurality of fins is positioned substantially edge-to-edge at corresponding bottom edges.
Some of the claims state that the fibers and the matrix have “corresponding” … fusion points or working temperatures. … [T]hese expressions are somewhat indefinite. … In re SLAYTER, 125 USPQ 345 (C.C.P.A. 1960)

In particular, the language “corresponding” is a relative term of degree which renders the claim(s) indefinite because the relative term of degree is not defined by the claim(s) and the specification does not provide a standard for ascertaining the requisite degree, hence, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. See MPEP § 2173.05(b).
Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/corresponding. Accessed 7/13/21. 
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 10, 12-17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For the same reasons set forth in the previous related objection(s) or rejection(s) directed to claim(s) 1, 15, and 21, the undescribed subject matter is the following: 
Re claim 1: a free space absorber comprising: a metallized reflective heat sink disposed on the second surface; and a plurality of fins extending perpendicularly from 
Re claim 15: a distance between each wafer member is based on RF absorption requirements of the free space RF absorber.
Re claim 21: each of the plurality of fins is positioned substantially edge-to-edge at corresponding bottom edges.
To further clarify, the specification paragraph 27 disclosure, “The bottom edges 406 of the pyramidal structures 410 may or may not touch depending on the RF absorption requirements of the free space absorber,” does not provide support for the claims 1 and 15 limitations, including because it is directed to embodiments including the nonelected species of pyramidal structures formed by joined structure-forming edges extending from the bottom edge of each wafer member, and not to the elected species of fins, and because the scope of claims 1 and 15 limitations is broader than the specification disclosure.
	Claim(s) 1-3, 5-7, 10, 12-17, and 19-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
	The undescribed subject matter is the following: 
 Re claim 1: a free space absorber comprising: a metallized reflective heat sink disposed on the second surface; and a plurality of fins extending perpendicularly from the metallized reflective heat sink; a distance between each of the plurality of fins is based on RF absorption requirements of the free space absorber.

Re claim 21: each of the plurality of fins is positioned substantially edge-to-edge at corresponding bottom edges.
In particular, in view of the previous related objection(s) or rejection(s) directed to claim(s) 1, 15, and 21, one skilled in the art would be unable to make or use the claimed invention, including without undue experimentation. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
October 10, 2020